Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-20 are allowed.
 (Claim 1) An image processing apparatus comprising: one or more memories storing instructions; and one or more processors which execute the instructions and cause the imaging image processing apparatus to function as:
a first processing unit configured to perform color measurements of a plurality of images including at least first color images and second color images and generate monochromatic correction data, 
the first color images being formed using a first color recording material without using a color recording material other than the first color recording material,
 wherein the first color images are formed with different amounts of the first color recording material, and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recoding recording material, 
wherein the second color images are formed with different amounts of the second color recording material; and
a second processing unit configured to perform color measurements of a plurality of multi-color images and generate correction data, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, and at least one of the plurality of multi-color images being a chromatic color image,
wherein the first processing unit operates based on a user's first instruction, the first processing unit operates and then the second processing unit operates based on a user's second instruction.

The following is an examiner's statement of reasons for allowance:Regarding claim 1, the prior art of record, specifically Hayashi et al. (US Patent 8218208) teaches an image processing device including an intermediate parameter computing unit configured to compute an intermediate parameter as an image processing parameter for use in a color correcting unit that corrects signal colors depending upon a plurality of hue areas formed using, as a boundary, planes provided parallel to a lightness axis within a color space; an intermediate parameter storing unit configured to store therein the intermediate parameter calculated by the intermediate parameter computing unit; (Column 1, lines 50-59). Sato et al. (US 6125199) teaches color correcting method according to the first embodiment of the present invention will now be described. Firstly, the method for obtaining the converting expression employed by the color correction method will be described. Then, the color correction, which uses the obtained converting expression (Col. 9 lines 56-61).
However, none of the prior art cited alone or in combination provides the motivation to teach the first color images being formed using a first color recording material without using a color recording material other than the first color recording material,
 wherein the first color images are formed with different amounts of the first color recording material, and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recoding recording material, 
wherein the second color images are formed with different amounts of the second color recording material;

Claim 9, An image processing method comprising:
performing color measurements of a plurality of images including at least first color images and second color images and generating monochromatic correction data based on a user's first instruction, the first color images being formed using a first color recording material without using a color recording material other than the first color recording material, wherein the first color images are formed with different amounts of the first color recording material and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color 
recording material, wherein the second color images are formed with different amounts of the second color recording material; and 
performing the color measurements of the plurality of images including at least the first color images and the second color images, generating the monochromatic correction data and performing color measurements of a plurality of multi-color images and generating multi-color correction data based on a user's second instruction, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, at least one multi-color image of the plurality of multi-color images being a chromatic color image.
The following is an examiner's statement of reasons for allowance:Regarding claim 9, the prior art of record, specifically Hayashi et al. (US Patent 8218208) teaches an image processing device including an intermediate parameter computing unit configured to compute an intermediate parameter as an image processing parameter for use in a color correcting unit that corrects signal colors depending upon a plurality of hue areas formed using, as a boundary, planes provided parallel to a lightness axis within a color space; an intermediate parameter storing unit configured to store therein the intermediate parameter calculated by the intermediate parameter computing unit; (Column 1, lines 50-59). Sato et al. (US 6125199) teaches color correcting method according to the first embodiment of the present invention will now be described. Firstly, the method for obtaining the converting expression employed by the color correction method will be described. Then, the color correction, which uses the obtained converting expression (Col. 9 lines 56-61).
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the first color images are formed with different amounts of the first color recording material and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color 
recording material, wherein the second color images are formed with different amounts of the second color recording material; and 
performing the color measurements of the plurality of images including at least the first color images and the second color images, generating the monochromatic correction data and performing color measurements of a plurality of multi-color images and generating multi-color correction data based on a user's second instruction, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, at least one multi-color image of the plurality of multi-color images being a chromatic color image;

Claim 17, A non-transitory computer-readable storage medium storing a program that causes a computer to execute an image processing method, the image processing method comprising: 
performing color measurements of a plurality of images including at least first color images and second color images and generating monochromatic correction data based on a user's first instruction, 
the first color images being formed using a first color recording material without using a color recording material other than the first color recoding recording material, wherein the first color images are formed with different amounts of the first color recording material and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recoding recording material, wherein the second color images are formed with different amounts of the second color recoding recording material; and 
performing the color measurements of the plurality of images including at least the first color images and the second color images, generating the monochromatic correction data and performing color measurements of a plurality of multi-color images 
and generating multi-color correction data based on a user's second instruction, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, at least one multi-color image of the plurality of multi-color images being a chromatic color image.
The following is an examiner's statement of reasons for allowance:Regarding claim 17, the prior art of record, specifically Hayashi et al. (US Patent 8218208) teaches an image processing device including an intermediate parameter computing unit configured to compute an intermediate parameter as an image processing parameter for use in a color correcting unit that corrects signal colors depending upon a plurality of hue areas formed using, as a boundary, planes provided parallel to a lightness axis within a color space; an intermediate parameter storing unit configured to store therein the intermediate parameter calculated by the intermediate parameter computing unit; (Column 1, lines 50-59). Sato et al. (US 6125199) teaches color correcting method according to the first embodiment of the present invention will now be described. Firstly, the method for obtaining the converting expression employed by the color correction method will be described. Then, the color correction, which uses the obtained converting expression (Col. 9 lines 56-61).
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the first color images are formed with different amounts of the first color recording material and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recoding recording material, wherein the second color images are formed with different amounts of the second color recoding recording material; and 
performing the color measurements of the plurality of images including at least the first color images and the second color images, generating the monochromatic correction data and performing color measurements of a plurality of multi-color images 
and generating multi-color correction data based on a user's second instruction, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, at least one multi-color image of the plurality of multi-color images being a chromatic color image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                         04/07/2022